DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 10 has been amended. Claims 5 and 12 have been cancelled. Claims 1-4, 6-11 and 13-15 are pending.
Status of Previous Rejection
The rejection of Claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is maintained.
The rejections of Claim(s) 1-4 and 8-9 under 35 U.S.C. 103 as being obvious over Kato (US 2014/0290803, IDS dated 06/05/2020, hereinafter “Kato”), and further in view of Liu (J. Magnetics, 2013, Vol. 18, No. 4, Page 400-404, hereinafter “Liu”) have been withdrawn in view of the argument.
The rejections of Claims 6-7 under 35 U.S.C. 103 as being obvious over Kato (US 2014/0290803, IDS dated 06/05/2020, hereinafter “Kato”) in view of Liu (J. Magnetics, 2013, Vol. 18, No. 4, Page 400-404, hereinafter “Liu”), as applied to claim 1 above, and further in view of Loewe (Acta Materialia, 2015, Vol. 83, Page 248-255, hereinafter “Loewe”) have been withdrawn in view of the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "fine powder" (see line 11) in claim 10 is a relative term which renders the claim indefinite.  The term "fine powder" is not defined by the claim.  The specification discloses: “an alloy fine powder having an average particle size of at least 0.2 µm, especially at least 0.5 µm and up to 30 µm, specifically up to 20 µm, especially up to 10 µm”. Since multiple particle sizes have been disclosed in the Specification, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being obvious over Miwa (US 2015/0170810, IDS dated 06/05/2020, hereinafter “Miwa”), and further in view of WO’790 (WO 2016/121790, IDS dated 04/19/2021, hereinafter “WO’790”).
Regarding claims 10-11 and 13-15, Miwa teaches (see Abstract; Table 1; Table 2) sintered magnets having compositions that meet the recited composition in claims 1 and 10. For example, Miwa discloses an example (Table 2, Sample No. A2) having composition by mass%: Nd28Pr3.48Dy0.01FebalCu0. 01Al0.3Ga0.6Zr0.25B0.86Co0.01O0.03C0.09N0.04, which converts to atom%: Nd12.76Pr1.62Dy0.004FebalCu0. 01Al0.73Ga0.6Zr0.18B5.23Co0.01O0.12C0.5N0.19. The amount of R, M1, O, C and N of Sample No. A2 in Table 2 are within the recited amount in the instant claims. 4.8+2m=5.16; 5.9+2m=6.26. Thus, the boron content of Sample No. A2 disclosed by Miwa is within the range defined by 4.8+2m to 5.9+2m.
Miwa discloses ([0058] to [0073]) that the magnet is obtained by compacting an alloy powder with average particle size of 4 µm in magnetic field; sintering the compact 
Miwa discloses applying DyH2 to the surface of the sintered magnet and subjecting to a thermal treatment at 800 ºC for 4 hours, and to an aging treatment at 540 ºC for 1 hour ([0068]). The high temperature heat treatment temperature in Miwa is lower than the recited temperature in claim 10 and Miwa does not teach the cooling rates recited in the instant claims. WO’790 teaches a method of making RTB sintered magnet and discloses that attaching Dy containing material and performing diffusion heat treatment to diffuse Dy into the sintered RTB magnet increases the coercivity of the magnet (Page 4). Thus, it would be obvious to one of ordinary skill in the art to attach Dy containing material and perform diffusion heat treatment as taught by WO’790 in the process of Miwa in order to make a magnet having improved coercivity as disclosed by WO’790. WO’790 further discloses that after sintering, the sintered body is coating with Dy containing material, and diffusion heat treatment is performed at 730-1020 ºC for 5-500 minutes, followed by cooling to 300 ºC at a cooling rate of 5 ºC/minute or more and another heat treatment at 440-550 ºC for 5-500 minutes followed by cooling to 300 ºC at a cooling rate of 22 ºC/minute (Page 13-14; Table 3, Sample No. 21), which overlaps the recited heat treatment temperatures, time and cooling rate in claims 10 and 13-15 and therefore is a prima facie case of obviousness. See MPEP 2144.05 I.
Miwa in view of WO’790 teaches that the Dy diffusion is from the surface of the magnet, which is similar to the diffusion method used by the applicants, one of ordinary skill in the art would expect that the magnet of Miwa in view of WO’790 to meet that the prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I. 
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
First, the applicants argued that claim 6 has been amended to overcome the 112 rejection.
In response, the “fine powder” on line 11 still has 112, second paragraph issue.

Second, the applicants argued that n WO '790, RH diffusion treatment, high temperature heat treatment, and low temperature heat treatment are performed. However, the high temperature heat treatment, and low temperature heat treatment in WO '790 should not be compared with the high-temperature heat treatment and the low-temperature heat treatment in the present invention. In WO '790, the RH diffusion treatment, and the low temperature heat treatment, rather than the high temperature heat treatment, and the low temperature heat treatment, are close to the high-temperature heat treatment, and the low-temperature heat treatment of the present invention. However, the three treatments: RH diffusion treatment, high temperature heat treatment, and low temperature heat treatment, particularly, the two treatments: RH 
In response, Miwa discloses applying DyH2 to the surface of the sintered magnet and subjecting to a thermal treatment at 800 ºC for 4 hours, and to an aging treatment at 540 ºC for 1 hour ([0068]). The high temperature heat treatment temperature in Miwa is lower than the recited temperature in claim 10. WO’790 teaches a method of making RTB sintered magnet and discloses that attaching Dy containing material and performing diffusion heat treatment to diffuse Dy into the sintered RTB magnet increases the coercivity of the magnet (Page 4). Thus, it would be obvious to one of ordinary skill in the art to attach Dy containing material and perform diffusion heat treatment as taught by WO’790 in the process of Miwa in order to make a magnet having improved coercivity as disclosed by WO’790.
WO’790 teaches a diffusion heat treatment comprises high temperature heat treatment at 730-1020 ºC for 5-500 minutes, followed by cooling to 300 ºC at a cooling rate of 5 ºC/minute or more and low temperature heat treatment at 440-550 ºC for 5-500 minutes followed by cooling to 300 ºC at a cooling rate of 22 ºC/minute (Page 13-14; Table 3, Sample No. 21), which is similar to the two step heat treatments disclosed by 

Third, the applicants argued that WO '790 discloses not a cooling rate in the low-temperature heat treatment of WO '790 but a cooling rate in the high-temperature heat treatment of WO '790 that cannot be compared with the low-temperature heat treatment in the present invention. Therefore, the present invention as recited in the claims would not have been obvious over the combination of Miwa and WO ‘790.
In response, WO’790 discloses that after sintering, the sintered body is coating with Dy containing material, and diffusion heat treatment is performed at 730-1020 ºC for 5-500 minutes, followed by cooling to 300 ºC at a cooling rate of 5 ºC/minute or more and another heat treatment at 440-550 ºC for 5-500 minutes followed by cooling to 300 ºC at a cooling rate of 22 ºC/minute (Page 13-14; Table 3, Sample No. 21). Thus, WO’790 teaches a cooling rate at both high temperature heat treatment and low temperature heat treatment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733